NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBIN ELAINE JACKSON,                           No. 19-16575

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00920-MCE-DB

 v.
                                                MEMORANDUM*
COUNTY OF SACRAMENTO
DEPARTMENT OF HEALTH AND
HUMAN SERVICES; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Robin Elaine Jackson appeals pro se from the district court’s summary

judgment in her employment action alleging federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Jackson’s

Title VII race discrimination claim because Jackson failed to exhaust her

administrative remedies. See B.K.B. v. Maui Police Dep’t, 276 F.3d 1091, 1100

(9th Cir. 2002) (Title VII plaintiff must exhaust administrative remedies by filing a

timely EEOC or state agency charge, and allegations not included in an EEOC

charge “may not be considered by a federal court unless the new claims are like or

reasonably related to the allegations contained in the EEOC charge” (citations and

internal quotation marks omitted)).

      The district court properly granted summary judgment on Jackson’s

42 U.S.C. § 1981 race discrimination claim because Jackson failed to raise a

genuine dispute of material fact as to whether the alleged discrimination was the

result of an official policy, a long-standing practice or custom, or a decision of a

final policymaker. See Fed’n of African Am. Contractors v. City of Oakland,

96 F.3d 1204, 1215-16 (9th Cir. 1996) (policy and custom requirement set forth

in Monell v. Department of Social Services, 436 U.S. 658, 690-91 (1978), applies

to § 1981 claims).

      The district court properly dismissed Jackson’s claim under the Family and

Medical Leave Act (“FMLA”) because Jackson failed to file her FMLA claim

within the two-year limitations period, and failed to allege facts sufficient to show


                                           2                                    19-16575
that the three-year limitations period for a willful violation of the statute applied.

See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (standard of review;

although pro se pleadings are liberally construed, a plaintiff must allege facts

sufficient to state a plausible claim); see also 29 U.S.C. § 2617(c) (setting forth

two-year limitations period in which a plaintiff may bring a civil action and three-

year limitations period for an action brought for a “willful violation” of the

FMLA).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                      19-16575